119 U.S. 235 (1886)
STORY
v.
BLACK.
Supreme Court of United States.
Submitted November 11, 1886.
Decided November 15, 1886.
ERROR TO THE SUPREME COURT OF THE TERRITORY OF MONTANA.
Mr. J. Hubley Ashton and Mr. Nathaniel Wilson for plaintiff in error.
Mr. Edwin W. Toole and Mr. Joseph K. Toole for defendants in error.
*236 MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
This is a writ of error to the Supreme Court of the Territory of Montana to bring up for review the judgment in a suit where there was not a trial by jury. Under the Act of April 7, 1874, c. 80, § 2, 18 Stat. 27, the case should have *237 been brought up by appeal, and the writ of error is therefore dismissed. Hecht v. Boughton, 105 U.S. 235; United States v. Railroad Co., 105 U.S. 263; Woolf v. Hamilton, 108 U.S. 15. The question is no longer open in this court. The statutory rule is jurisdictional.